     Case 2:16-cv-02989-MCE-AC Document 167 Filed 06/01/20 Page 1 of 2

 1   DANIEL L. STANNER
     Admitted Pro Hac Vice
 2   TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
 3   Chicago, IL 60604
     Telephone: (312) 762-9450
 4   Facsimile: (312) 762-9451
     E-mail: dstanner@tdrlawfirm.com
 5
     Attorneys for Plaintiff,
 6   CRYSTAL LAKES
 7                              UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 8

 9    CRYSTAL LAKES, an individual,            NO. 2:16-cv-02989-MCE-AC

10                        Plaintiff,
                                               ORDER ON REQUEST TO SEAL
11              v.
                                               DOCUMENTS
12    BATH & BODY WORKS, LLC, a
      Delaware limited liability company,
13
                          Defendant.
14

15          This matter comes before the Court on the NOTICE OF REQUEST TO SEAL

16   DOCUMENTS and accompanying REQUEST TO SEAL DOCUMENTS.
17          Upon consideration of the REQUEST TO SEAL DOCUMENTS, and the entire
18
     record of the case, it is hereby ORDERED as follows:
19
            ORDERED that the REQUEST TO SEAL Plaintiff’s Reply In Support Of Her Motion
20
     For A Rule To Show Cause As To Why Defendant Should Not Be Held In Contempt And
21

22   Sanctioned For Its Repeated Misrepresentations To The Court and Exhibits D and F

23   thereto is GRANTED until further order of the Court.

24          IT IS SO ORDERED.
25   Dated: May 29, 2020
26

27

28
     439093v5                                    1
                           [PROPOSED] ORDER ON REQUEST TO SEAL DOCUMENTS
     Case 2:16-cv-02989-MCE-AC Document 167 Filed 06/01/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     439093v5                              2
                     [PROPOSED] ORDER ON REQUEST TO SEAL DOCUMENTS
